DETAILED ACTION
This action is responsive to the application filed on February 28, 2022 (Patent Prosecution Highway (PPH) Pilot Program), which is a national stage entry of PCT/CN2019/121580, International Filing Date November 28, 2019. 
The preliminary amendments filed on February 28, 2022 has been acknowledged and considered.
Claims 2-7 and 9-10 have been amended. Claims 11-20 have been newly added.
Claims 1, 9-10 and 17-20 have been amended and Claim 8 has been canceled as per Examiner’s amendments.
Claims 1-7 and 9-20 have been examined. Claims 1-7 and 9-20 (Renumbered to claims 1-19) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
The foreign priority date considered for this application is September 03, 2019.

Drawings 
The drawings filed on February 28, 2022 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated February 28, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed. 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Mr. Marcus A. Fisher (Reg. No. 61,201) on July 20, 2022.

The application has been amended as follows: 

IN THE CLAIMS

	1. (Currently Amended) A field programmable gate array (FPGA) dynamic reconfiguration method, comprising:
performing board support package (BSP) flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project;
performing BSP generation and reconfiguration information compilation on the target project to obtain static information;
revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively;
importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively; and
determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project.

2. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 1, wherein the performing BSP flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project comprises:
performing BSP flat compilation on the target project under different flat compilation parameters to obtain spatial position information of layout and routing of interface Intellectual Property (IP) corresponding to the different flat compilation parameters respectively on the FPGA chip; and
determining the static region using the spatial position information according to static region division rules.

3. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 1, wherein the performing BSP generation and reconfiguration information compilation on the target project to obtain static information comprises:
performing BSP generation and reconfiguration information compilation on the target project under the different reconfiguration compilation parameters to obtain original reconfiguration compilation version projects corresponding to the different reconfiguration compilation parameters respectively; and
acquiring a critical path from the original reconfiguration compilation version projects, and using the critical path as the static information.

4. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 3, wherein the revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively comprises:
correcting timing violations corresponding to the original reconfiguration compilation version projects and revising the static region using critical information to obtain the reconfiguration compilation version projects.

5. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 1, wherein the importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively comprises:
sequentially importing the preset heterogeneous acceleration kernel into each of the reconfiguration compilation version projects and then performing static compilation to obtain the clock frequencies corresponding to each of the reconfiguration compilation version projects, respectively, after being imported with different preset heterogeneous acceleration kernels.

6. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 5, wherein the determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project comprises:
calculating, using the clock frequencies, average clock frequencies corresponding to each of the reconfiguration compilation version projects after being imported with the different preset heterogeneous acceleration kernels;
determining a reconfiguration compilation version project corresponding to a maximum average clock frequency as the target reconfiguration compilation version project; and
acquiring the dynamic reconfiguration compilation version project file generated by the target reconfiguration compilation version project corresponding to the maximum average clock frequency.

7. (Previously Presented) The FPGA dynamic reconfiguration method according to claim 1, wherein after the obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project, the method comprises:
dynamically reconfiguring the preset heterogeneous acceleration kernel in the FPGA chip on the basis of the dynamic reconfiguration compilation version project file.

8. (Cancelled)

9. (Currently Amended) A field programmable gate array (FPGA) dynamic reconfiguration device, comprising:
a memory configured to store a computer program; and
a processor configured to implement, when executing the computer program, the steps of a [[the]] FPGA dynamic reconfiguration method, wherein the FPGA dynamic reconfiguration method comprises:
performing board support package (BSP) flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project;
performing BSP generation and reconfiguration information compilation on the target project to obtain static information;
revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively;
importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively; and
determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project.

10. (Currently Amended) A non-transitory readable storage medium, having stored thereon a computer program which, when executed by a processor, implements the steps of a [[the]] FPGA dynamic reconfiguration method, wherein the FPGA dynamic reconfiguration method comprises:
performing board support package (BSP) flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project;
performing BSP generation and reconfiguration information compilation on the target project to obtain static information;
revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively;
importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively; and
determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project.

11. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 9, wherein the performing BSP flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project comprises:
performing BSP flat compilation on the target project under different flat compilation parameters to obtain spatial position information of layout and routing of interface Intellectual Property (IP) corresponding to the different flat compilation parameters respectively on the FPGA chip; and
determining the static region using the spatial position information according to static region division rules.

12. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 9, wherein the performing BSP generation and reconfiguration information compilation on the target project to obtain static information comprises:
performing BSP generation and reconfiguration information compilation on the target project under the different reconfiguration compilation parameters to obtain original reconfiguration compilation version projects corresponding to the different reconfiguration compilation parameters respectively; and
acquiring a critical path from the original reconfiguration compilation version projects, and using the critical path as the static information.

13. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 12, wherein the revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively comprises:
correcting timing violations corresponding to the original reconfiguration compilation version projects and revising the static region using critical information to obtain the reconfiguration compilation version projects.

14. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 9, wherein the importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively comprises:
sequentially importing the preset heterogeneous acceleration kernel into each of the reconfiguration compilation version projects and then performing static compilation to obtain the clock frequencies corresponding to each of the reconfiguration compilation version projects, respectively, after being imported with different preset heterogeneous acceleration kernels.

15. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 9, wherein the determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project comprises:
calculating, using the clock frequencies, average clock frequencies corresponding to each of the reconfiguration compilation version projects after being imported with the different preset heterogeneous acceleration kernels;
determining a reconfiguration compilation version project corresponding to a maximum average clock frequency as the target reconfiguration compilation version project; and
acquiring the dynamic reconfiguration compilation version project file generated by the target reconfiguration compilation version project corresponding to the maximum average clock frequency.

16. (Previously Presented) The FPGA dynamic reconfiguration device according to claim 9, wherein after the obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project, the processor is further configured to:
dynamically reconfiguring the preset heterogeneous acceleration kernel in the FPGA chip on the basis of the dynamic reconfiguration compilation version project file.

17. (Currently Amended) The non-transitory readable storage medium according to claim 10, wherein the performing BSP flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project comprises:
performing BSP flat compilation on the target project under different flat compilation parameters to obtain spatial position information of layout and routing of interface Intellectual Property (IP) corresponding to the different flat compilation parameters respectively on the FPGA chip; and
determining the static region using the spatial position information according to static region division rules.

18. (Currently Amended) The non-transitory readable storage medium according to claim 10, wherein the performing BSP generation and reconfiguration information compilation on the target project to obtain static information comprises:
performing BSP generation and reconfiguration information compilation on the target project under the different reconfiguration compilation parameters to obtain original reconfiguration compilation version projects corresponding to the different reconfiguration compilation parameters respectively; and
acquiring a critical path from the original reconfiguration compilation version projects, and using the critical path as the static information.

19. (Currently Amended) The non-transitory readable storage medium according to claim 18, wherein the revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively comprises:
correcting timing violations corresponding to the original reconfiguration compilation version projects and revising the static region using critical information to obtain the reconfiguration compilation version projects.

20. (Currently Amended) The non-transitory readable storage medium according to claim 10, wherein the importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively comprises:
sequentially importing the preset heterogeneous acceleration kernel into each of the reconfiguration compilation version projects and then performing static compilation to obtain the clock frequencies corresponding to each of the reconfiguration compilation version projects, respectively, after being imported with different preset heterogeneous acceleration kernels.

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 9-10 (Renumbered to claims 1, 8 and 15) considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 9-10:
    	“performing board support package (BSP) flat compilation on a target project to obtain a static region on an FPGA chip corresponding to the target project;   	performing BSP generation and reconfiguration information compilation on the target project to obtain static information;   	revising the static region using the static information to obtain reconfiguration compilation version projects that meet timing and correspond to different reconfiguration compilation parameters, respectively;   	importing a preset heterogeneous acceleration kernel into the reconfiguration compilation version projects and then performing static compilation to obtain clock frequencies corresponding to the reconfiguration compilation version projects respectively; and   	determining a target reconfiguration compilation version project with a clock frequency that meets performance requirements using the clock frequencies, and obtaining a dynamic reconfiguration compilation version project file using the target reconfiguration compilation version project.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doyle et al. (US Pub. No. 2020/0320776) – Apparatus and Method for Reduced Precision Bounding Volume Hierarchy Construction; and Vorbach (US Pat. No. 9,037,807) – Processor Arrangement on a Chip Including Data Processing, Memory, and Interface Elements; and Hwang et al. (US Pub. No. 2003/0163798) – Method and System for Integrating Cores in FPGA-Based System-On-Chip (SOC). See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Doyle et al. (US Pub. No. 2020/0320776)  	Doyle set forth a method for efficient BVH construction. For example, one embodiment of an apparatus comprises: a memory to store graphics data for a scene including a plurality of primitives in a scene at a first precision; a geometry quantizer to read vertices of the primitives at the first precision and to adaptively quantize the vertices of the primitives to a second precision associated with a first local coordinate grid of a first BVH node positioned within a global coordinate grid, the second precision lower than the first precision; a BVH builder to determine coordinates of child nodes of the first BVH node by performing non-spatial-split binning or spatial-split binning for the first BVH node using primitives associated with the first BVH node, the BVH builder to determine final coordinates for the child nodes based, at least in part, on an evaluation of surface areas of different bounding boxes generated for each of the child node. However, Doyle does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9-10.   

   	Vorbach (US Pat. No. 9,037,807)  	Vorbach set forth a method wherein memories are assigned to a reconfigurable module to achieve decoupling of internal data processing and in particular decoupling of the reconfiguration cycles from the external data streams (to/from peripherals, memories, etc.). However, Vorbach does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9-10.   

   	Hwang et al. (US Pub. No. 2003/0163798)  	Hwang provides an interface that can facilitate integration of user specific proprietary cores and commercially available cores during customization of an FPGA-based SoC. A selected hardware or software system component (380) used for customizing the FPGA-based SoC can be configured (382) using parameters that can be automatically propagated (384) and used to configure peer system components. During configuration (388) of the peer system components, other parameters used to configure those peer system components can also be propagated (400) and used to configure other system components during customization of the FPGA-based SoC. However, Hwang does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 9-10.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192